DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 6, 11, 12 and 16 – 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vrtis, US 2018/0122632.
	Regarding Claims 1, 11 and 12, Vrtis teaches a method of processing a substrate, the method comprising: 
flowing a precursor-containing gas mixture into a processing volume of a processing chamber having a substrate and exposing the substrate to the precursor, the precursor having the general formula (I)  

    PNG
    media_image1.png
    159
    166
    media_image1.png
    Greyscale



 wherein R1, R2, R3, R4, R5, R6, R7, and R8 are independently selected from hydrogen (H), alkyl, alkoxy, vinyl, silane, amine, or halide (paragraph 25); 
maintaining the substrate at a pressure in a range of about 0.1 mTorr and about 10 Torr (paragraph 45) and at a temperature in a range of about 200 OC to about 500 OC (paragraph 35); and 
generating a plasma at a substrate level (paragraph 21 and 41) to deposit a dielectric film on the substrate in paragraphs 21, 25, 35, 41 and 45.
Regarding Claims 2, 3, 15 and 16, Vrtis teaches wherein the dielectric film has a K-value in a range of about 2.8 to about 3.1 and the dielectric film has a hardness in a range of about 2 to about 8 in paragraph 24.  
Regarding Claims 4 and 17, Vrtis teaches the precursor-containing gas mixture comprises one or more dilution gas selected from helium (He), argon (Ar), xenon (Xe), krypton (Kr), nitrogen (N2), or hydrogen (H2) in paragraph 41.  
Regarding Claims 5 and 18, Vrtis teaches the dielectric film comprises one or more of silicon, silicon nitride, silicon carbide, silicon oxide, silicon oxycarbide, siliconAttorney Docket No. 44017016US02PATENT 21 oxycarbonitride, silicon oxynitride, titanium nitride, or composite of oxide and nitride in paragraph 20.  
Regarding Claims 6 and 19, Vrtis teaches the precursor comprises one or more of diethoxydimethylsilacyclobutane (EMSCB), and tetramethylsilacyclobutane (TMSCB) in paragraphs 28 and 29.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 – 9, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrtis, US 2018/0122632 in view of Cerio, US 2007/0077682.
Regarding these claims, Vrtis teaches using inductively coupled plasma system (paragraph 41) and chuck for supporting the substrate, but fails to teach applying various RF bias to electrostatic chuck which holds the substrate.
Cerio teaches an inductively coupled plasma system wherein he teaches generating the plasma at the substrate level comprises applying a first RF bias to an electrostatic chuck to deposit the film on the substrate, wherein the first RF bias is provided at a power in a range of about 10 Watts to about 3000 Watts and at a frequency in a range of about 350 KHz to about 100 MHz and also further comprising applying a second RF bias to the electrostatic chuck to generate the plasma at the substrate level, wherein the second RF bias is provided at a power in a range of about 10 Watts to about 3000 Watts and at a frequency in a range of about 350 KHz to about 100 MHz in paragraphs 103, 105, 118, 120, 122 for the benefit of filling plurality of ultra – small features in paragraph 6.  
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Vrtis and use the inductively coupled plasma system wherein generating the plasma at the substrate level comprises applying a first RF bias to an electrostatic chuck to deposit the film on the substrate, wherein the first RF bias is provided at a power in a range of about 10 Watts to about 3000 Watts and at a frequency in a range of about 350 KHz to about 100 MHz and also further comprising applying a second RF bias to the electrostatic chuck to generate the plasma at the substrate level, wherein the second RF bias is provided at a power in a range of about 10 Watts to about 3000 Watts and at a frequency in a range of about 350 KHz to about 100 MHz for the benefit of filling plurality of ultra – small features as taught by Cerio in paragraph 6.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrtis, US 2018/0122632 in view of Cerio, US 2007/0077682 as applied to claim 7 above, and further in view of Ramaswamy, US 7,109,098.
	Vrtis in view of Cerio fails to teach applying a chucking voltage to the substrate positioned on the electrostatic chuck.
Ramaswamy teaches a plasma CVD process in which he applies a RF bias voltage to the electrostatic chuck (column 34) wherein a chucking voltage is applied to the substrate positioned on the electrostatic chuck to hold the substrate to the chuck (column 16, line 29 and column 17, line 4) for the benefit of holding the substrate to the chuck and to facilitate good heat transfer in between column 16, line 29 and column 17, line 4.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Vrtis in view of Cerio and apply a chucking voltage to the substrate positioned on the electrostatic chuck for the benefit of holding the substrate to the chuck and to facilitate good heat transfer as taught by Ramaswamy in between column 16, line 29 and column 17, line 4.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrtis, US 2018/0122632 in view of Matsuura, US 2012/0152914.
Vrtis teaches the processing chamber that can be used to carry out the method operations as was described earlier in rejecting Claims 1 and 11.  However, Vrtis fails to teach a non-transitory computer readable medium including instructions, that, when executed by a controller of a processing chamber, causes the processing chamber to perform operations of the method of depositing a dielectric film on the substrate.
Matsuura teaches plasma processing apparatus for performing plasma processing such as a plasma processing method, and a non-transitory computer-readable medium storing a program for executing the plasma processing method in paragraphs 3, 15 and 18 for the benefit of providing a medium that operates on a computer and stores a program for controlling a plasma processing apparatus, wherein the program allows the computer to control the plasma processing apparatus to execute the plasma processing method of claims 1 and 11 in Claim 12 of the disclosure. 
         Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Vrtis and install a non-transitory computer readable medium including instructions, that, when executed by a controller of a processing chamber, causes the processing chamber to perform operations of the method of depositing a dielectric film on the substrate for the benefit of providing a medium that operates on a computer and stores a program for controlling the plasma processing apparatus, wherein the program allows the computer to control the plasma processing apparatus to execute the plasma processing method as taught by Matsuura in Claim 12 of the disclosure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        November 30, 2021